EXHIBIT 4.02 DATEDAugust 24, 2007 IGOR KOLOMOISKY CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. SUBSCRIPTION AGREEMENT 1 CONTENTS Clause Page 1. Definitions and Interpretation 1 2. Purchase and Sale of Shares 5 3. Closing 5 4. Representations and Warranties of Kolomoisky 6 5. Representations and Warranties of CME Ltd. 9 6. Certain Covenants and Acknowledgements 11 7. Appointment to the Board of Directors 14 8. Additional Agreements 15 9. Conditions Precedent to Closing 16 10. Termination 17 11. Indemnification 17 12. Confidentiality 18 13. Assignment 20 14. Miscellaneous 20 15. Governing Law and Arbitration 22 Schedules Schedule 1 – Closing Notice Schedule 2 – Kolomoisky Closing Certificate Schedule 3 – Anti-Money Laundering Identification Verification Schedule 4 – Registration Rights Agreement Schedule 5 – Resignation Letter 1 THIS SUBSCRIPTION AGREEMENT (this "Agreement") is made this 24th day of August 2007 by and among: (1) Igor Kolomoisky, a citizen of Israel residing at St. Galey Thelet 48, Herzeliya, Israel, 46640, passport No. 10905729, issued on October2, 2005 ("Kolomoisky"); and (2) Central European Media Enterprises Ltd., a company organized under the laws of Bermuda with its registered address at Clarendon House, 2 Church Street, HM 11, Hamilton, Bermuda ("CMELtd." and, together with Kolomoisky hereinafter referred to collectively as the "Parties" and individually as a "Party"). WHEREAS, subject to and on the terms of this Agreement, CMELtd. has agreed to issue shares to Kolomoisky, and Kolomoisky has agreed to subscribe to and pay for such shares. NOW, THEREFORE, in consideration of the premises and the representations, warranties, covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the Parties agree as follows: 1. DEFINITIONS AND INTERPRETATION 1.1 Definitions For the purposes of this Agreement, and unless the context requires otherwise, the following terms shall have the meanings given to them below. "Affiliate" means, with respect to any specified Person, any other Person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, such specified Person, and in respect of Kolomoisky, also means another Person acting at the direction of Kolomoisky.As used in this definition, "control" means the power to direct or cause the direction of the management or policy of any Person, directly or indirectly, through family or other relationship (if a natural person), the holding of securities or other participation interests, by virtue of an agreement or on other grounds, and "controlling" and "controlled" have the correlative meanings proceeding from this term. "Board of Directors" means the board of directors of CMELtd. "Business Day" means a day, not being a Saturday or Sunday, when banks are open in London (England) and New York (United States) for commercial business. 1 "Bye-laws" means the bye-laws of CMELtd. "Closing" means the closing of the subscription for the Shares contemplated hereby as provided in Clause3. "Closing Date" means the date on which the Closing is completed, including delivery of all the documents and the taking of all the actions required to be delivered and taken at the Closing. "Conditions Precedent" means the conditions to Closing set forth in Clause9. "Consent" means any consent, approval, authorization, waiver, permit, grant, license, certificate, exemption, order, registration, declaration, filing, report or notice of, with or to any Governmental Authority or other Person. "Contract" means any written or oral contract, indenture, note, bond, loan, instrument, lease, commitment, trust, guarantee, concession or other agreement, in each case, as amended, supplemented, waived or otherwise modified. "Encumbrance" means any mortgage, charge, pledge, lien, restriction, assignment, hypothecation, security interest, title retention or any other agreement or arrangement the effect of which is the creation of security, or any other interest, equity or other right of any person (including any right to acquire, option, right of first refusal or right of pre-emption), or any agreement or arrangement to create any of the same. "Exchange Act" means the United States Securities Exchange Act of 1934, as amended. "Governmental Approvals" means any Orders or Permits issued by, or declarations or filings with, or notifications to, or waivers from, any Governmental Authority. "Governmental Authority" means any state or any political subdivision thereof; any entity, authority or body exercising executive, legislative, judicial, regulatory or administrative functions on behalf of the state or its political subdivision, including any government authority, ministry, agency, department, board, commission or instrumentality and subdivisions thereof; any court, tribunal or arbitrator; and any self-regulatory organization acting on behalf of the state or itself pursuant to the rights granted thereto by applicable Law. "Law" means all applicable (i)provisions of all constitutions, treaties, statutes, laws, customs, codes, rules, regulations, ordinances, orders and official opinions and interpretations of any Governmental Authority having the force of law, (ii)approvals of any Governmental Authority, and (iii)orders, decisions, injunctions, judgments, awards and decrees of or agreements with any Governmental Authority. 2 "Lien" means any lien, pledge, mortgage, deed of trust, security interest, claim, lease, charge, option, right of first refusal, easement, servitude or transfer restriction under any shareholder or similar agreement or encumbrance. "NASDAQ Marketplace Rules" means the rules concerning NASDAQ-listed companies promulgated by the Nasdaq Stock Market, Inc. from time to time and published in the NASDAQ Manual Online located at www.nasdaq.com. "Order" means any order, writ, judgment, injunction, decree, stipulation, determination or award entered by or with any Governmental Authority. "Permit" means any approval, authorization, concession, consent, license, permit or certificate. "Person" means any individual, partnership, firm, corporation, limited liability company, association, trust, unincorporated organization or other entity, as well as any syndicate or group that would be deemed to be a person under Section13(d)(3) of the Exchange Act. "Registration Rights Agreement" means the Registration Rights Agreement entered into between Kolomoisky and CMELtd. on or prior to the Closing Date in the form attached hereto as Schedule4. "Representatives" means, with respect to any Person, the Affiliates, directors, officers, employees, agents, partners and advisors (including financial advisors) of such Person. "Securities Act" means the United States Securities Act of 1933, as amended. "Shares" has the meaning given to it in Clause2. "Tax" or "Taxes" means all federal, state, national, provincial, territorial, municipal, local or foreign income, profits, franchise, gross receipts, environmental, customs, duties, net worth, sales, use, goods and services, withholding, value added, ad valorem, employment, social security, disability, occupation, pension, real property, personal property (tangible and intangible), stamp, transfer, conveyance, severance, production, excise and other taxes, withholdings, duties, levies, imposts and other similar charges and assessments (including any and all fines, penalties and additions attributable to or otherwise imposed on or with respect to any such taxes, charges, fees, levies or other assessments, and interest thereon) imposed by or on behalf of any Taxing Authority, in any applicable jurisdiction, in each case whether such Tax arises by Law, Contract or otherwise. 3 "Taxing Authority" means any Governmental Authority exercising any authority to impose, regulate, levy, assess or administer the imposition of any Tax. 1.2 Interpretation and Rules of Construction In this Agreement, except to the extent otherwise provided or that the context otherwise requires: (a) when a reference is made in this Agreement to a Clause or Schedule, such reference is to a Clause of, or Schedule to, this Agreement, unless otherwise indicated; (b) the table of contents and headings for this Agreement are for reference purposes only and do not affect in any way the meaning or interpretation of this Agreement; (c) whenever the words "include," "includes," or "including" are used in this Agreement, they are deemed to be followed by the words "without limitation"; (d) a reference to "United States Dollars", or "US$" means the lawful currency of the United States of America; (e) the words "hereof," "herein," and "hereunder" and words of similar import, when used in this Agreement, refer to this Agreement as a whole and not to any particular provision of this Agreement; (f) all terms defined in this Agreement have the defined meanings when used in any certificate or other document made or delivered pursuant hereto, unless otherwise defined therein; (g) references in the singular shall include references in the plural and vice versa, words denoting any gender shall include any other gender and words denoting natural persons shall include any other Persons; (h) references to a Person are also to its successors and permitted assigns; (i) references to this Agreement and/or any other agreement are deemed to be references to such agreement, as amended, modified or supplemented from time to time; and 4 (j) the use of "or" is not intended to be exclusive unless expressly indicated otherwise. 2.PURCHASE AND SALE OF SHARES Subject to the terms and conditions of this Agreement, CMELtd. shall issue and deliver to Kolomoisky (and only to Kolomoisky), and Kolomoisky shall subscribe for and acquire from CMELtd., 1,275,227 (one million two hundred seventy-five thousand two hundred twenty-seven) shares of ClassA Common Stock, par value US$0.08 per share, of CMELtd. (the "Shares") in consideration of US$110,000,000 (one hundred ten million United States Dollars) (the "Subscription Consideration"). 3.CLOSING 3.1 Time and Place of Closing The Closing shall take place on the fifth Business Day after the date on which CMELtd. receives from Kolomoisky written notice that the Conditions Precedent are satisfied and that he is ready to proceed with the Closing (in the form attached hereto as Schedule 1, the "Closing Notice"), provided that on such date the Conditions Precedent have been and remain satisfied or waived in accordance with Clause9.The Closing shall take place at the offices of Debevoise & Plimpton LLP, 919 Third Avenue, New York, New York 10022. 3.2 Payment of the Subscription Consideration At the Closing, Kolomoisky shall pay the Subscription Consideration to CMELtd. by wire transfer in immediately available funds, from an account in his name at the Cyprus branch of Privatbank IBU, to the account designated in writing by CMELtd. at least three Business Days prior to the Closing. 3.3 Documents to Be Delivered by Kolomoisky at the Closing At the Closing, Kolomoisky shall deliver, or cause to be delivered, to CMELtd. the following: (a) a certificate signed by Kolomoisky certifying that Kolomoisky's representations and warranties set forth in Clause4 remain true and correct as of the Closing Date; (b) any information requested pursuant to Clause6.4 and not previously provided to CMELtd.; 5 (c) a copy of the Registration Rights Agreement executed by Kolomoisky; and (d) an undated resignation letter in the form of Schedule5 executed by Kolomoisky. 3.4 Documents to Be Delivered by CMELtd. at the Closing Upon receipt of the Subscription Consideration at the Closing, CMELtd. shall: (a) allot and issue the Shares and shall make the appropriate entries in the statutory books of CMELtd. in respect of that allotment, and (b) deliver, or cause to be delivered, to Kolomoisky: (i) a certificate of a duly authorized representative of CMELtd. certifying that CMELtd.'s representations and warranties set forth in Clause5 remain true and correct as of the Closing Date; (ii) a stock certificate in respect of the Shares with the legend specified in Clause6.2; and (iii) a copy of the Registration Rights Agreement executed by it. 4.REPRESENTATIONS AND WARRANTIES OF KOLOMOISKY Kolomoisky hereby represents and warrants to CMELtd., as of the date hereof and as of the Closing Date (except where a representation or warranty is made as of a specified date, in which case Kolomoisky makes such representation and warranty to CMELtd. as of such date), as follows: 4.1 Authorization Kolomoisky has full legal and dispositive capacity to enter into, deliver, and perform his obligations under, this Agreement and to consummate the transactions contemplated hereby.This Agreement has been duly executed and delivered by Kolomoisky, and, assuming due authorization, execution and delivery by CMELtd., constitutes legal, valid and binding obligations of Kolomoisky, enforceable against Kolomoisky in accordance with its terms. 4.2 Accredited Investor Kolomoisky is: (i)able, by reason of business and financial experience, to protect his own interests in connection with the transactions contemplated by this Agreement; (ii)able to afford the entire loss of his investment in the Shares; (iii)an "accredited investor" as that term is defined in Rule 501(a) of RegulationD under the Securities Act; and (iv)not a broker-dealer or an affiliate of a broker-dealer registered pursuant to Section15 of the Exchange Act. 6 4.3 Accuracy of Representations and Warranties Kolomoisky understands that the Shares are being offered and sold to him in reliance upon exemptions from the registration requirements of the United States federal securities laws, and that CMELtd. is relying upon the truth and accuracy of Kolomoisky's representations and warranties contained herein and Kolomoisky's compliance with this Agreement in order to determine the availability of such exemptions and the eligibility of Kolomoisky to acquire the Shares in accordance with the terms and provisions of this Agreement. 4.4 Financial Information Kolomoisky:(i)has had the opportunity to review information concerning the business of CMELtd., including without limitation, CMELtd.'s Annual Report on Form 10-K for the period ended December 31, 2006 and Report on Forms 10-Q for the periods ended March 31, 2007 and June 30, 2007 and (ii)has had access to the management of CMELtd. and has had the opportunity to ask questions of the management of CMELtd. 4.5 No Public Distribution Kolomoisky is acquiring the Shares for his own account, for investment purposes only, and not with a present view towards the public sale or distribution thereof, except pursuant to a sale or sales that are registered under the Securities Act or exempt from such registration. 4.6 Subsequent Offers and Sales Kolomoisky will not, directly or indirectly, sell or otherwise transfer, pledge or assign all or any part of such Shares (or solicit any offers to buy, purchase or otherwise acquire or take a pledge of all or any part of such Shares) except in accordance with the provisions of Clause6.1.Kolomoisky understands that he must bear the economic risk of his investment in the CME Shares for an indefinite period of time because, among other reasons, the offering and sale of the Shares have not been registered under the Securities Act and, therefore, the Shares cannot be sold other than in accordance with Clause6.1.Kolomoisky also understands that transfers of the Shares are further restricted by the provisions of U.S. securities laws. 7 4.7 No Violation; Consents (a) The execution, delivery and performance by Kolomoisky of this Agreement and the Registration Rights Agreement do not and will not conflict with, require the consent of a third-party under, violate, result in the breach of, constitute a default under (with or without the giving of notice or the lapse of time or both), or give rise to any right of acceleration, cancellation, termination or amendment of, or restriction on, any right or obligation of Kolomoisky under (i)any applicable Law, (ii)any Contract to which he is a party or bound, (iii)any Order of any Governmental Authority to which he is bound or subject, or result in the imposition or creation of any Lien upon any of the Shares. (b) No Governmental Approvals or other Consents are required to be obtained on the part of Kolomoisky in connection with the execution and delivery of this Agreement or the Registration Rights Agreement, or the compliance or performance by Kolomoisky with or of any provision contained herein or therein. 4.8 No General Solicitation Kolomoisky has not learned of the investment in the Shares as a result of any public advertising or general solicitation. 4.9 Residency Kolomoisky is resident at St. Galey Thelet 48, Herzeliya, Israel, 46640. 4.10 Brokers Kolomoisky has not employed, engaged or retained, or otherwise incurred any liability to, any person as a broker, finder, agent or other intermediary in connection with the transactions contemplated herein.All negotiations relating to this Agreement and the Registration Rights Agreement and the transactions contemplated hereby and thereby have been carried on without the participation of any Person acting on behalf of Kolomoisky or any of his Affiliates in such a manner as to, and the transactions contemplated hereby and thereby will not otherwise, give rise to any valid claim against CMELtd. or its Affiliates for any brokerage or finder's commission, fee or similar compensation, or for any bonus payable to any officer, director, employee, agent or representative of or consultant to any such Person upon consummation of the transactions contemplated hereby or thereby. 8 4.11 Compliance with Anti-Money Laundering Regulations, etc. None of the cash or property that Kolomoisky has paid, will pay, or will contribute to CMELtd. has been, or shall be, derived from, or related to, any activity that is deemed criminal under U.K. law, U.S. law, Bermuda law or the law of the jurisdiction in which such activity takes place.No contribution or payment by Kolomoisky to CMELtd., to the extent that such contributions or payments are within Kolomoisky's control, shall cause CMELtd. to be in violation of any of the Anti-Money Laundering Laws (as defined below) or the anti-money laundering laws, rules or regulations of any other applicable jurisdiction. 4.12 CMELtd. Policies Kolomoisky has read, understands and agrees to comply with the Bye-laws, the Code of Conduct and Ethics, and the other policies and regulations of CME Ltd. and its Affiliates. 4.13 Current Share Ownership As of the date of this Agreement, Kolomoisky, together with his Affiliates, holds exactly 345,310 shares of ClassA Common Stock of CMELtd. 5. REPRESENTATIONS AND WARRANTIES OF CMELTD. CMELtd. hereby represents and warrants to Kolomoisky, as of the date hereof and as of the Closing Date (except where a representation or warranty is made as of a specified date, in which case CMELtd. makes such representation and warranty to Kolomoisky as of such date), as follows: 5.1 Organization and Good Standing CMELtd. is a company duly formed, validly existing and in good standing under the laws of the Bermuda. 5.2 Authorization CMELtd. has the requisite corporate power and authority to enter into this Agreement and the Registration Rights Agreement and to consummate the transactions contemplated hereby and thereby.The execution and delivery by CMELtd. of this Agreement and the Registration Rights Agreement and the consummation by CMELtd. of the transactions contemplated hereby and thereby have been duly authorized by all requisite corporate action on the part of CMELtd.This Agreement has been and, as of the Closing Date, the Registration Rights Agreement will have been duly executed and delivered by CMELtd. and, assuming due authorization, execution and delivery by Kolomoisky, constitute upon execution and delivery by CMELtd. on the Closing Date legal, valid and binding obligations of CMELtd., enforceable against CMELtd. in accordance with their respective terms. 9 5.3 No Violation; Consents (a) The execution, delivery and performance by CMELtd. of this Agreement and the Registration Rights Agreement do not and will not conflict with, require the consent of a third-party under, violate, result in the breach of, constitute a default under (with or without the giving of notice or the lapse of time or both), or give rise to any right of acceleration, cancellation, termination or amendment of, or restriction on, any right or obligation of CMELtd. under (i)any provision of any organizational document of CMELtd., (ii)any material agreement or other instrument to which CMELtd. is a party or bound, (iii)any Order of any Governmental Authority to which CMELtd. is bound or subject, or (iv)any applicable Law. (b) No Governmental Approvals or other Consents are required to be obtained on the part of CMELtd. in connection with the execution and delivery of this Agreement or the Registration Rights Agreement, or the compliance or performance by CMELtd. with any provision contained in this Agreement or the Registration Rights Agreement. 5.4 Issuance of the Shares The Shares are or shall on the Closing Date be duly authorized, validly issued and fully paid and nonassessable.On the Closing Date, Kolomoisky will acquire good and valid title to the Shares, free and clear of any Liens or Encumbrances. 5.5 Limitations on Representations and Warranties EXCEPT AS SET FORTH IN THIS CLAUSE5 OR AS MAY BE EXPRESSLY SET FORTH IN THE REGISTRATION RIGHTS AGREEMENT, (A)NONE OF CMELTD., ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES MAKES OR HAS MADE ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, TO KOLOMOISKY, HIS AFFILIATES, HIS REPRESENTATIVES OR ANY OTHER PERSON, IN RESPECT OF CMELTD. OR ITS AFFILIATES OR THE SHARES AND (B)CMELTD. HEREBY EXPRESSLY DISCLAIMS ALL LIABILITIES AND RESPONSIBILITY FOR ANY REPRESENTATION OR WARRANTY NOT INCLUDED IN THIS CLAUSE5 OR SPECIFICALLY SET FORTH IN THE REGISTRATION RIGHTS AGREEMENT, AS WELL AS FOR ANY STATEMENT OR INFORMATION THAT WAS MADE, COMMUNICATED OR FURNISHED (ORALLY OR IN WRITING) TO KOLOMOISKY OR ANY OF HIS AFFILIATES OR REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN OR MAY BE PROVIDED TO KOLOMOISKY BY ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT, CONSULTANT OR REPRESENTATIVE OF CMELTD. OR AN AFFILIATE THEREOF), AND NONE OF CMELTD., ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES WILL HAVE OR BE SUBJECT TO ANY LIABILITY OR INDEMNIFICATION OBLIGATION IN CONNECTION THEREWITH. 10 6. CERTAIN COVENANTS AND ACKNOWLEDGEMENTS 6.1 Transfer Restrictions Kolomoisky acknowledges that none of the Shares has been, is being or, except as provided in the Registration Rights Agreement, will be registered under the Securities Act.Kolomoisky agrees that for a period of twenty-four (24) months from the Closing Date such Shares may not be offered for sale in any form or sold, transferred or assigned, but may be pledged and thereafter may be offered, sold, pledged, transferred or assigned only (i)in the United States through the Nasdaq Global Select Market pursuant to the Registration Rights Agreement or an available exemption from registration under the Securities Act (except that, in the event that Kolomoisky has the right to attend meetings of the Board of Directors of CMELtd. as an observer, any offers, sales, transfers or assignments of Shares made pursuant to an available exemption from registration under the Securities Act while Kolomoisky has such observer rights must be made in accordance with the volume limitations set out in Rule144(e)(1) under the Securities Act) and (ii)outside the United States pursuant to an available exemption from registration under the Securities Act and otherwise in compliance with applicable securities laws.Notwithstanding the foregoing, no sale, transfer, pledge or assignment of Shares by Kolomoisky to an Affiliate shall be made without the prior written consent of CMELtd., such consent not to be unreasonably withheld, and unless such Affiliate agrees to be bound by the terms hereof.The provisions of Clauses6.1 and 6.2, together with the rights and obligations of Kolomoisky under this Agreement and the Registration Rights Agreement, shall be binding upon any subsequent transferees of the Shares not previously registered under the Securities Act or sold in accordance with this Clause6.1. 11 6.2 Restrictive Legend Kolomoisky acknowledges and agrees that, until such time as the Shares shall have been registered under the Securities Act in accordance with the terms of the Registration Rights Agreement or sold in accordance with Clause6.1, the Shares shall bear a restrictive legend in substantially the following form: THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED.THEY MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR, IF PERMITTED UNDER THE TERMS OF THE SUBSCRIPTION AGREEMENT DATED AS OF AUGUST 24, 2007, PURSUANT TO AN EXEMPTION FROM REGISTRATION SPECIFIED IN AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. OR OTHERWISE AS PERMITTED BY LAW. The legend set forth above shall be removed and CMELtd. shall issue a certificate without such legend to the holder of any Share upon which it is stamped, if such Share is registered for sale under an effective registration statement filed under the Securities Act pursuant to the Registration Rights Agreement or if such Shares are proposed to be sold pursuant to an exemption from registration as provided in this Agreement and CMELtd. receives an opinion of counsel reasonably satisfactory to it with respect to compliance with such exemption.Kolomoisky agrees to sell all Shares, including those represented by a certificate(s) from which the legend has been removed, in compliance with applicable prospectus delivery requirements, if any. 6.3 Reporting Status; Eligibility to Use Form S-3 CMELtd.'s shares of Class A Common Stock are registered under Section 12(b) of the Exchange Act.So long as Kolomoisky beneficially owns any of the Shares, CMELtd. shall file all reports required to be filed with the SEC pursuant to the Exchange Act, and CMELtd. shall not terminate its status as an issuer required to file reports under the Exchange Act even if the Exchange Act or the rules and regulations thereunder would permit such termination.CMELtd. currently meets, and will take commercially reasonable steps to continue to meet, the "registrant eligibility" requirements set forth in the general instructions to Form S-3 applicable to both "primary" and "resale" registrations on FormS-3 during the Registration Period (as defined in the Registration Rights Agreement). 12 6.4 Compliance with Anti-Money Laundering Regulations, etc. (a) Kolomoisky acknowledges that, pursuant to anti-money laundering laws and regulations within the relevant jurisdictions, CMELtd. may be required to collect further documentation verifying Kolomoisky's identity and the source of funds used to purchase the Shares before, and from time to time after, acceptance by CMELtd. of this Agreement.To comply with applicable anti-money laundering laws and regulations, all payments and contributions by Kolomoisky to CMELtd. and all payments and distributions to Kolomoisky from CMELtd. will only be made in Kolomoisky's name and to and from a bank account of a bank based or incorporated in or formed under the laws of the United States or a bank that is registered in Bermuda or that is regulated in and either based or incorporated in or formed under the laws of the United States or another "Approved Country" and that is not a "foreign shell bank" within the meaning of the U.S. Bank Secrecy Act (31 U.S.C. § 5311 et seq.), as amended, and the regulations promulgated thereunder by the U.S. Department of the Treasury, as such regulations may be amended from time to time. (b) Kolomoisky also acknowledges that (i)CMELtd. may be required to comply with all applicable anti-money laundering laws, including the U.K. Proceeds of Crime Act 2003, Terrorism Act 2000 and Money Laundering Regulations 2003 and (ii)CMELtd. may be required to comply with the anti-money laundering rules of the SEC, the NASDAQ and/or the Prague Stock Exchange (the legislation and rules referred to in (a) and (b) being collectively referred to as the "Anti-Money Laundering Laws"). (c) Kolomoisky agrees to provide CMELtd. at any time while Kolomoisky or any of his Affiliates holds any of the Shares with such information as CMELtd. determines to be necessary or appropriate to comply with the anti-money laundering laws, rules and regulations of any applicable jurisdiction (including the Anti-Money Laundering Laws), and such information as set out in Schedule3 to this Agreement, to respond to requests for information concerning the identity of CMELtd.'s shareholders from any Governmental Authority, self-regulatory organization or financial institution in connection with its anti-money laundering compliance procedures, or to update such information.In addition, neither Kolomoisky nor any of his Affiliates is a Person identified as a terrorist organization on any relevant lists maintained by an Governmental Authority. (d) If at any time while Kolomoisky or any of his Affiliates holds any of the Shares, the representations and warranties set forth in Clause4.11 shall cease to be true, Kolomoisky shall promptly so notify CMELtd. in writing. 13 7. APPOINTMENT TO THE BOARD OF DIRECTORS 7.1 Appointment as a Director (a) Kolomoisky acknowledges that the Board of Directors of CMELtd. has appointed Mr. Kolomoisky to the Board of Directors and such appointment shall be effective on the Closing Date. (b) Kolomoisky acknowledges that in the event he does not qualify as an independent director under the NASDAQ Marketplace Rules, such appointment may be deferred until such time as CMELtd. is in compliance with the NASDAQ Marketplace Rules.In the event an additional independent director is required at the time Kolomoisky is to be appointed to the Board of Directors, CMELtd. agrees that it shall use commercially reasonable efforts to identify and appoint a suitably qualified independent director. 7.2 Observer Rights If Kolomoisky is not appointed to the Board of Directors on the Closing Date or if he thereafter has resigned from the Board of Directors, the Board of Directors, acting on behalf of CMELtd., shall procure that, subject to Clause7.3, Kolomoisky shall have the right to attend any or all meetings of the Board of Directors as an observer (except where such attendance is not allowed by law or not recommended on the advice of counsel to CMELtd.); provided that Kolomoisky's right to attend the meetings of the Board of Directors as an observer shall terminate upon his right to appointment as a director being terminated pursuant to Clause7.3.While acting as an observer, Kolomoisky shall be treated as a fiduciary of CMELtd. to the same extent as if he were serving as a director. 7.3 Termination of Directorship or Observer Rights Kolomoisky's appointment or right to appointment to the Board of Directors of CMELtd., or his right to attend meetings of the Board of Directors of CMELtd. as an observer, as applicable, shall terminate on the earlier of: (a) the date on which the number of Shares issued to Kolomoisky hereunder that are held by him or an Affiliate who obtained such Shares in accordance with Clause6.1 is less than 2.0% of the total issued and outstanding shares of Class A Common Stock and Class B Common Stock of CMELtd.; and 14 (b) the date on which Kolomoisky is disqualified to serve as a director pursuant to the Bye-laws of CMELtd. or any applicable law,unless the Board of Directors of CMELtd. (excluding the vote of Kolomoisky, if applicable) elects to extend such right to appointment or right to attend meetings as an observer for a longer period of time.Following a termination event pursuant to this Clause7.3, Kolomoisky hereby authorizes CMELtd. to date and deliver the resignation letter provided pursuant to
